DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Chain of Title
A review of the recorded assignment data shows that a first assignment of the assignors interest was filed 10/11/2013 by the inventors to GE Oil & Gas Pressure Control LP, and a second assignment of the assignors interest was filed 11/05/2020 by multiple assignors, including Baker Hughes Pressure Control LP (formerly GE Oil & Gas Pressure Control LP), to Vault Pressure Control LLC. A first PTO/AIA /96 form (Statement under 37 CFR 1.73(c)), was filed 01/03/2019 reflecting the first assignment, and a second one was filed 01/22/2021, reflecting the second assignment. In the second PTO/AIA /96 form, box “B” (“A chain of title from the inventor(s), of the patent application/patent identified above, to the current assignee as follows:” (emphasis added)) was checked on the first page, but only the second assignment is listed. The assignment by the inventors in the first assignment was not listed. As such, the chain of title is not complete and should be corrected to include both assignments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “bolting the blowout preventer to the annular locking member” of claims 9 and 21; and “an annular locking member configured to couple to the blowout preventer” and the “blowout preventer contacts the multi-bowl wellhead when the annular locking member is coupled to the hub” of claim 41 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. See MPEP §1413 regarding the manner of making amendments in a reissue application.
On p. 14 of the Remarks received 02/08/2021, the applicant referred to col. 5, ll. 47-55 of US Patent No. 9,534,465 as describing the elements of claim 9 and 21. However, there is nothing in the section of the description cited by the applicant which states that the blowout preventer is bolted to the annular locking member, as required by the claims. Instead, as shown in Fig. 2, and as described in the cited section and ll. 44-46, the blowout preventer 53 is bolted to the quick connector spool 41, which is in turn connected to the locking member 43 by threads 47.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The pressure containing members of claims 22 and 31 have no antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22, 31, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22 and 31. Claims 22 and 31 now require that the locking elements of the annular locking member are configured to move radially inward to engage the external downward facing sloped surface of the recess but not the adjacent axial surface. However, the original disclosure does not recite structure that is not configured to engage the adjacent axial surface. The description and Fig. 2 appear to disclose/show structure of locking elements (dogs 45) and 
Claims 22 and 31. Claims 22 and 31 are now directed to “A system for coupling one or more pressure containing members to a wellhead … .” The term “pressure containing members” does not appear in the original disclosure and it is unclear what it refers to.
Claim 41. The original disclosure does not provide support for “blowout preventer contacts the multi-bowl wellhead when the annular locking member is coupled to the hub.”
Claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22 and 31 now require that the locking elements of the annular locking member are configured to move radially inward to engage the external downward facing sloped surface of the recess but not the adjacent axial surface. However, it is unclear how the locking elements are configured to not engage the adjacent axial surface.
Claims 22 and 31 are now directed to “A system for coupling one or more pressure containing members to a wellhead … .” The term “pressure containing members” does not appear in the original disclosure and it is unclear what it refers to.
Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because it was not executed with a proper signature. The inventor Knox F. Wright used an s-signature without slashes. See 37 CFR 1.4(d) and MPEP §502.02.
Claims 1-22, 24, 26, 27, 29-32, 37, 38, 40-42, and 44-49 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Recapture
Claims 37, 38, and 40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. See also MPEP § 1412.02.
During the previously concluded examination, the previous examiner rejected claim 1 as obvious over US Patent Pub No. 2009/0107685 to Cain and US Patent No. 5,327,965 to Stephen. The examiner also noted that claims 13 and 14 included allowable subject matter. See the office action mailed 03/31/2016. In the after-final response filed 05/31/2016, the applicant amended claim 1 to include some of the subject matter from claim 13, noting:
Claims 1-6 and 9-12 are Patentable over Cain (US 2009/0107685) in view of Stephen (US 5,327,965)
Cain discloses a wellhead completion assembly with various configurations. Looking at Figure 8 of Cain, riser 16 is connected to conductor pipe 10 with a connector member that seals to support ring 20. The outer diameter of support ring 20 is greater than the outer diameter of conductor pipe 10 so that the connector member of Cain could not travel axially past support ring 20 to engage conductor pipe 10.
Claims 1 and 9 of the current application instead require extending a conductor pipe into the well and connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe. Applicant respectfully submits that Cain fails to teach or suggest each feature of claims 1 and 9. Stephen is used by the Examiner to disclose a casing hanger with a restraining assembly that is entirely internal to a wellhead and is silent as to a riser connector relative to a conductor pipe.
In the 05/31/2016 and 06/30/2016 amendments, claim 1 was amended as follows:
extending a conductor pipe into the well and connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe and then lowering a wellhead onto a base at an upper end of the well, the wellhead having external threads on an outer diameter;	(b) providing a hub with internal threads and an external circumferential stepped recess, and securing the hub to the external threads of the wellhead;	(c) providing a blowout preventer assembly with an annular locking member having a plurality of locking elements, landing the blowout preventer assembly on the hub, and engaging the locking elements with the recess;	(d) drilling the well through the blowout preventer assembly and restraining at least one hanger within the wellhead with a restraining assembly entirely internal to the wellhead; then	(e) removing the blowout preventer assembly and the hub and securing a threaded flange to the external threads of the wellhead, the threaded flange having a plurality of bolt holes spaced around the flange; and	(f) bolting a wellhead member to the bolt holes of the threaded flange.
New claims 37-40
Broadening. New claim 37 does not include the step of “extending a conductor pipe into the well and connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe” from original claim 1. It only includes “a conductor pipe arranged in a downhole formation.”
In the amendment filed 02/08/2021, claim 37 was amended, inter alia, as follows:
A method for performing operations at a well site including a wellbore, a conductor pipe arranged in a downhole formation, and a casing extending through the conductor pipe to a surface location with a connector, the connector sealingly engaged to an outer diameter of the conductor pipe, the method comprising: …
Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. In the section of the applicant’s arguments quoted in item 16a above, the applicant distinguishes the prior art, namely Cain, from claim 1, as amended, because of the addition of the following language (shown with underlining):
“(a) extending a conductor pipe into the well and connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe and then lowering a wellhead onto a base at an upper end of the well, the wellhead having external threads on an outer diameter.”

Since new claim 37 does not include “connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe,” a broader aspect of this claim relates to surrendered subject matter.
Whether the reissue claims were materially narrowed in other respects. Here the surrendered subject matter has not been entirely eliminated since claim 37 includes “a conductor pipe arranged in a downhole formation” and “a connector, the connector sealingly engaged to an outer diameter of the conductor pipe.” However, US Patent No. 7,779,921 to Cain, also teaches a conductor pipe extended into a well and a connector. See the Background description, col. 1, first paragraph, which states, “Typically, an outermost conductor pipe is driven into place in the borehole.” See also Fig. 8. Since “a conductor pipe arranged in a downhole formation” and a connector from claim 37 is taught by the prior art, its inclusion does not materially narrow the claim, and recapture is not avoided.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-6, 9-12, 22, 31, 32, and 48 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US Patent Pub No. 2009/0107685 to Cain.
Claim 1. Cain discloses a method of completing a well including:	(a) extending a conductor pipe 10 into the well and connecting a riser 16 (Fig. 8 and ¶¶0041 and 0047) to an upper end of the conductor pipe with a riser connector (support ring 20 (See discussion at items 13b+ below), the riser connector sealingly engaging an outer diameter of the conductor pipe (See support ring 20 in Fig. 10A, as annotated below) and then lowering a wellhead (casing 100 in Fig. 8) onto a base at an upper end of the well, the wellhead having external threads on an outer diameter (See Fig. 10A, which 
    PNG
    media_image1.png
    98
    282
    media_image1.png
    Greyscale
shows the same external threads (without a reference character) as the external threads 106 shown in Figs. 2 and 3A); 	(b) providing a hub (Fig 10A, that which 532 will connect into) with internal threads and an external circumferential stepped recess (Fig 10A) and securing the hub to the external threads of the wellhead;	(c) providing a blowout preventer assembly (50, ¶000l) with an annular locking member (530, 532), landing the blowout preventer on the hub to facilitate a direct face-to-face contact between the blowout preventer assembly and the wellhead (Fig 10A, which shows the annular locking member portion of the BOP assembly in face-to-face contact with the wellhead 500), and engaging the locking elements with the recess;	(d) drilling the well through the blowout preventer (inherent to assembly as provided);	(e) removing the blowout preventer assembly and the hub and securing a threaded flange to the external threads of the wellhead, the threaded flange having a plurality of bolt holes spaced around the flange (as in Fig 9A, ¶0047); and	(f) bolting a wellhead member (70, as in Fig 9A, ¶0047) to the bolt holes of the threaded flange.
On p. 18 of the Remarks received 02/08/2021, the applicant argued that Cain does not disclose: “extending a conductor pipe into the well and connecting a riser to an upper end of the 
As stated in the after-final response filed May 31, 2016, Cain discloses a wellhead completion assembly with various configurations. Looking at Figure 8 of Cain, riser 16 is connected to conductor pipe 10 with a connector member that seals to support ring 20. The outer diameter of support ring 20 is greater than the outer diameter of conductor pipe 10 so that the connector member of Cain could not travel axially past support ring 20 to engage conductor pipe [10].
Based on the applicant’s arguments, as quoted above, it appears that the applicant recognizes only the upright portion (See the annotated portion from Fig. 8, at right) as the connector. 
    PNG
    media_image2.png
    161
    306
    media_image2.png
    Greyscale
In response, it is noted that in the embodiments of Cain’s Figs. 8 and 10A, at least, there is an upright portion, which portion supports the riser 16. The one in Fig. 8 is connected to the support ring 20. The one in Fig. 10A extends upwardly and is a part of the support ring 20. Furthermore, claim 1 requires that the riser is connected to the conductor pipe with the riser connector. The support ring 20 together with this upright portion provides such a connection and thus meets this claim requirement. There is nothing in the claim which precludes making the riser connector from more than one part.
Claim 2. See Figs. 8 and 10 and ¶¶0041 and 0047.
Claim 3. Cain further discloses providing a running tool (¶0047) with internal threads and securing the running tool to the external threads of the wellhead and wherein lowering the wellhead comprises lowering with the running tool (¶¶0041 and 0047).
Claim 4. See ¶¶0041 and 0047.
Claim 5. See Fig 10A.
Claim 6. Fig 10A shows bolting the quick connect spool with bolts to the blowout preventer before landing the assembly on the hub (Fig 10A, 50 as connected with 536).
Claims 9 and 10
In response to the arguments on p. 18 of the Remarks received 02/08/2021, see discussion at items 13b+ above.
Claim 11. Since the arrangement of a hub and a wellhead (Fig 10A) would be wider than the riser 16 in Fig. 8, the riser would necessarily have to be removed before the hub could be connected to the wellhead.
Claim 12. See the bolts in flange 536 in Fig 10A.

    PNG
    media_image3.png
    140
    415
    media_image3.png
    Greyscale
Claims 22 and 31. See the discussion of claim 1 above. With respect to the seal, see Cain, Fig. 10A, and seal 108 in Fig 3B. Fig 10A shows a similar (unlabeled) seal on the rim of wellhead (casing head 500). Fig. 10A further shows sloped surface and the adjacent axial surface of the removable hub. See the annotated portion of Fig. 10A, above.
On pp. 20-22 of the Remarks received 02/08/2021, with respect to claims 22 and 31, the applicant argued that it is not apparent which component of Cain corresponds to the hub. The applicant further argued that the only component that is coupled to the top end of the wellhead (casing head 500 in Fig. 10A) is the locking assembly. However, in Fig. 10A (See the annotated portion of this figure in item 13m above) based on the different hatching patterns, there is clearly a hub (the hub includes the sloped and axial surfaces, as per the annotations), which hub is separate from both the annular locking member (drilling adapter 530 using locking assembly 532) and the wellhead (casing head 500).
Claim 32. See Fig 10A.
Claim 48. See Fig. 10A.
Claims 7, 8, 15, 24, 27, 29, 30, 37, 38, 41, 42, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain.
Claim 7. Fig 10A shows bolting the quick connect spool with bolts to the blow out preventer before landing the assembly on the hub (Fig 10A, 50 as connected with 536). Claim 7 further requires connecting the spool to the annular locking member before landing the blow out preventer assembly on the hub. This requirement suggests that the spool and the annular locking 
Claim 8. See Cain, ¶¶0053-0055. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to run an intermediate casing (inner casing 14) as in the embodiment of Fig 11 with the assembly as in Fig 10A in order to facilitate intermediate casing completion in a situation where there is a stuck pipe.
Claim 15. Cain does not clearly disclose that locking assembly 532 includes threaded members. The locking members (532) are shown as bolts which would inherently include threads (in order to maintain their position once engaged). Also, Cain teaches threaded locking members (pack-off screws 524, 534, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include threads on the locking element of the BOP in order to maintain the locking elements as engaged once actuated.
Claims 24 and 41. See the discussion of claims 1 and 31 above. Cain discloses an annular locking member and spool as a one-piece, integral construction. The disclosure does not attribute any criticality to the use of separate components. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the one-piece, integral construction annular locking member and spool instead as separate components because there is no criticality associated with using separate components and the results would have been predictable, i.e., a wellhead assembly that can be separated from a wellhead. Moreover, using separate parts would allow for repair or replacement of just the defective or broken parts. See MPEP §2144.04, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
In response to the arguments on p. 23 of the Remarks received 02/08/2021, see discussion at item 13n above.
Claim 27. See the discussion of claims 1 and 22 above. Since both the flange 110 and the hub are attached to the external threads of the wellhead, one would have to be removed before the other could be attached.
Claim 29. See Cain, Fig 10A.
Claim 30
Claims 37 and 38. See the discussion of claims 1, 7, and 9 above. See flange 110 in Figs 9A,B.
In response to the arguments on p. 22 of the Remarks received 02/08/2021, see discussion at items 13b+ above.
Claim 42. See Cain, ¶0045 and Fig 10A. As per ¶0045, hanger 510 lands in the casing head 500 through the BOP stack component. Since the figure shows the hanger 510 supporting casing 14 and BOP stack component 50, at least casing 14 is installed through the bore of the BOP stack component 50 and adapter 530.
Claim 45. See flange 110 in Figs 9A,B.
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain in view of US Patent Pub No. 2012/0211233 to Campello.
Cain discloses the invention as claimed, as applied to claims 9 and 16 above, except for using a view port in the riser. Campello teaches a riser with a view port (210/230) for visually inspecting the hardware therein (¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a view port with the riser of Cain, as taught by Campello, in order to inspect and ensure proper connection of those components therein.
Claims 14, 16, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain in view of US Patent No. 2,771,956 to Johnson.
Claim 14. Cain discloses the invention as claimed except for drilling through the riser then removing the riser from the upper end of the well. Johnson teaches an apparatus for performing various operations during drilling and completion of a well. See col. 1, first paragraph. Johnson further discloses using a tool guide 39 for drilling through the riser 23 (Fig. 4) and then removing the riser 23. See col. 5, l. 60-col. 6, l. 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drill through Cain’s riser then remove the riser because Johnson teaches using a tool guide for drilling through the riser and then removing the riser for the purpose of completing the well. Moreover, the results of using these steps would have been predictable, i.e., a drilled well, ready for production.
Claim 16
In response to the arguments on p. 19 of the Remarks received 02/08/2021, see discussion at items 13b+ above.
Claims 18 and 19. See the discussions of claims 16, 9, and 3 above.
Claim 20. See the discussion of claim 8 above.
Claim 21. See the discussions of claims 1, 7, 9, 11, and 14 above.
In response to the arguments on p. 19 of the Remarks received 02/08/2021, see discussion at items 13b+ above.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain in view of US Patent No. 2,771,956 to Johnson, as applied to claim 16 above, and further in view of US Patent Pub No. 2012/0211233 to Campello.
As discussed above, Cain and Johnson disclose the invention substantially as claimed. However, Cain and Johnson do not disclose the steps of claim 17 regarding the use of a view port. Campello teaches a riser with a view port (210/230) for visually inspecting the hardware therein (¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a view port with the riser of Cain and Johnson, as taught by Campello, in order to inspect and ensure proper connection of those components therein.
Claims 26, 40, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent Pub No. 2009/0107685 to Cain in view of WO 87/06645 to CMF.
Cain discloses the invention substantially as claimed, except for the locking elements not rotating when driven radially inward. CMF discloses a rapid coupling for a wellhead and teaches the use of locking devices 13, which devices are hydraulically or pneumatically activated for rapid coupling. See col. 3, bottom paragraph. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid coupling, as taught by CMF, with the invention of Cain for the purpose of rapid deployment.
Claim(s) 22, 24, 26, 29, 31, 32, 41, 44, 46, and 47 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 8,567,513 to Lacheny.
Claims 22 and 31. Lacheny discloses the invention as claimed including:	a removable hub (load ring 75) adapted to threadingly couple to a top end of the wellhead (col. 7, l. 61), extending radially outward from the wellhead (well 16, Fig. 1), and comprising an external downward facing sloped surface and adjacent axial surface, both surfaces combining to 
Claim 24. See adapter 12.
Claims 26 and 44. See the paragraph starting on col. 7, l. 16, which describes slidable engagement.
Claims 29 and 32. See Figs. 1 and 3.
Claim 41. See item 19a above. Figs. 1 and 2 show the locking member (outer housing 38) axially lower than the BOP 14.
Claims 46 and 47. See pin (bolt 72 and nut 74) and wedge 46. See col. 7, ll. 43-58.
Claim(s) 27, 30, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent No. 8,567,513 to Lacheny in view of US Patent Pub No. 2009/0107685 to Cain.
Claim 27. Lacheny discloses the invention as claimed except for a flange adapted to threadingly couple to the top end of the wellhead. Cain discloses a flange 110 for the attachment of a completion spool 70 (Fig. 9A) or completion spool 80 and adapter 82 (Fig. 9B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Lacheny’s connector with the flange taught by Cain for the attachment of a completion spool.
Claim 30. Lacheny discloses the invention as claimed except for a multi-bowl wellhead. Cain discloses a wellhead complete assembly and teaches the use of a double bowl wellhead (Figs. 10A,B) for the purpose of allowing the use of multiple casing hangers. See ¶0044. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a double bowl head with Lacheny’s connector for the purpose of allowing the use of multiple casing hangers.
Claim 42. Lacheny discloses the invention as claimed except for a casing string configured to be installed into the wellhead through the bore of the BOP. Regarding Cain, see item 14k above. It would have been obvious to one of ordinary skill in the art before the effective .
Claim(s) 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent No. 8,567,513 to Lacheny in view of US Patent Pub No. 2009/0032265 to Borak.
Lacheny discloses the invention substantially as claimed except for the annular locking member defining an internal thread. Lacheny is silent as to the means of coupling the annular locking member (outer housing 38) and the spool (adapter 12). Borak discloses a wellhead adapter and teaches the use of a locking member (connector ring 39) having internal threads 41 to connect the locking member to the spool (drilling adapter 35). As discussed in ¶0009, the threads 41 are used to secure the locking member (connector ring 39) to the spool (drilling adapter 35). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking member of Lacheny with internal threads for the purpose of securing the locking member to the spool.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferee:  /rds/
Conferee:  /GAS/